Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 22, 2014

                                    No. 04-14-00140-CV

                  IN THE INTEREST OF A.R.P., ET AL., CHILDREN,

                 From the 81st Judicial District Court, Atascosa County, Texas
                              Trial Court No. 13-01-0023-CVA
                          Honorable Thomas F. Lee, Judge Presiding


                                       ORDER
         Appellant's motion for extension of time to file brief is hereby GRANTED. Appellant's
brief is due on or before May 12, 2014.



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court